04/20/2020


      IN THE SUPREME COURT OF THE STATE OF MONTANA Case Number: DA 20-0158
               Supreme Court Cause No. DA 20-0158
__________________________________________________________________

       Kootenai Tec, LLC, a Louisiana         Cause No: DV- 20-20
       Limited Liability Company,


       Plaintiff/Appellant,                   ORDER GRANTING MOTION
                                              TO ENLARGE TIME
       vs.                                    TO FILE OPENING BRIEF

      Isotex Health, LLC, a Texas
      Limited Liability Company,


       Defendant/Appellee.

      Upon consideration of Appellant’s motion for an extension of time, and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time
to June 4, 2020, to file appellant’s brief.
      Dated this ______ day of April, 2020.




                                  _______________________________
                                  Justice of the Supreme Court




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 20 2020